Citation Nr: 1818624	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-15 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the reduction of a disability rating for laminectomy and fusion of L4-5 from 20 percent to 10 percent, effective December 1, 2014, was proper.

2.  Entitlement to a disability rating in excess of 20 percent for laminectomy and fusion of L4-5.

3.  Entitlement to a disability rating in excess of 10 percent for a right shoulder disability.

4.  Entitlement to service connection for a skin condition, diagnosed as lichen simplex chronicus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to January 1999 and from January 2003 to October 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for bilateral hearing loss and lichen simplex chronicus, and continued disability ratings for laminectomy and fusion of L4-5, evaluated as 20 percent disabling, and for degenerative changes of the right shoulder, evaluated as 10 percent disabling.  The Veteran filed what has been considered a timely notice of disagreement (NOD) dated in May 2012 and received in June 2012.  However, as the Veteran did not perfect an appeal on the issue of service connection for bilateral hearing loss, the claim is not before the Board.  See May 2014 VA Form 9 (Appeal to the Board of Veterans' Appeals). 

In a September 2014 rating decision, and during the pendency of the appeal, the RO reduced the Veteran's rating for laminectomy and fusion of L4-5 to 10 percent, effective December 1, 2014.  The Veteran contends that this rating reduction was improper, as his condition has worsened.  See September 2014 VA 21-4138 (Statement in Support of Claim); see also December 2017 appellate brief.  As this decision represents a reduction in benefits, rather than a grant of the maximum benefits sought on appeal, the Board will review these staged ratings. 

The issue of entitlement to service connection for radiculopathy secondary to a lumbar spine disability has been raised by the record.  See December 2017 appellate brief.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of increased ratings for laminectomy and fusion of L4-5 and a right shoulder disability and entitlement to service connection for a skin condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's laminectomy and fusion of L4-5 was evaluated at 20 percent disabling, effective October 14, 2006.

2.  In September 2014, the RO reduced the Veteran's evaluation for laminectomy and fusion of L4-5 from 20 percent to 10 percent, effective December 1, 2014.

3.  The evidence of record reflects that the evidence considered by the RO in the rating decision did not include an August 2014 letter by the Veteran's treating clinician.


CONCLUSION OF LAW

1.  Restoration of a 20 percent disability rating for laminectomy and fusion of L4-5 is warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.105 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  
Additionally, the regulation governing reduction, 38 C.F.R. § 3.105(e), contains its own notice provisions and procedures.  See Barger v. Principi, 16 Vet. App. 132 (2002).  

In the present case, the Board is granting restoration of the Veteran's rating for laminectomy and fusion of L4-5.  Therefore, no further discussion of the VCAA is required.

Propriety of Rating Reduction

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C. § 1155; Greyzck v. West, 12 Vet. App. 288, 292 (1999).  Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he or she may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e). 

VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991); VAOPGCPREC 29- 97 (Aug. 1997).  It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable. 

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  VA benefits recipients may be afforded greater protections under 38 C.F.R. § 3.344(a) and (b), which sets forth the criteria for reduction of ratings in effect for five years or more.  38 C.F.R. § 3.344(a) and (b) stipulate that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction and prohibit a reduction on the basis of a single examination.  Brown v. Brown, 5 Vet. App. 413, 417-18 (1995). 

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421; 38 C.F.R. § 3.344(c).

The Veteran contends that the reduction of the 20 percent rating assigned for his laminectomy and fusion of L4-5 was improper and that restoration is warranted. 

In a February 2007 rating decision, the RO granted a 20 percent rating for the Veteran's laminectomy and fusion of L4-5, effective from October 14, 2006, based upon limitation of range of motion.  

In July 2014, the RO proposed to reduce the Veteran's disability rating for laminectomy and fusion of L4-5 from 20 percent to 10 percent, based upon evidence from the Veteran's April 2011 and July 2014 VA examinations. 

The proposed reduction of the Veteran's laminectomy and fusion of L4-5 reduced the Veteran's combined disability rating from 20 percent to 10 percent, resulting in a reduction in the amount of compensation payable to the Veteran.  As such, the procedural requirements of 38 C.F.R. § 3.105(e) are for application.  

The July 2014 rating reduction proposal informed the Veteran of the proposed reduction, the evidence considered, and the reasons and bases for the proposed reduction.  A July 2014 letter also informed the Veteran of the right to submit additional evidence or argument and to present such evidence or argument at a personal hearing, pursuant to 38 C.F.R. § 3.105(e), (i).  

In September 2014, the Veteran disagreed with the July 2014 rating reduction proposal and submitted a letter from his private clinician.  See September 2014 VA Form 21-4138.  The Veteran's treating clinician stated that the Veteran continued to have weakness in his left foot consistent with radiculopathy and that his symptoms warranted an increased rating, rather than a decreased rating.  

In a September 2014 rating decision, the RO reduced the Veteran's rating from 20 percent to 10 percent, effective December 1, 2014, or the first day of the month following the 60-day notification of the rating decision.  The rating decision incorporated the evidence listed in the July 2014 rating reduction proposal and the Veteran's VA treatment records from January 2007 through September 2014. 

The Board finds that the RO did not comply with procedural requirements of 38 C.F.R. § 3.105(i)(2), as it did not consider additional evidence submitted by the Veteran in adjudicating the rating reduction.  The Veteran submitted a letter from his treating clinician regarding the current severity of his disability, but this evidence was not listed on the September 2014 rating reduction decision.  Therefore, it is not clear that the RO considered this evidence in the adjudication of the reduction.  Thus, the rating reduction was improper.  Where a rating reduction was made without observance of the law, the reduction must be vacated and the prior rating restored.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Therefore the Board finds that restoration of the 20 percent rating for the Veteran's laminectomy and fusion of L4-5 is warranted.


ORDER

Restoration of a 20 percent rating for laminectomy and fusion of L4-5, from December 1, 2014, is granted.


REMAND

Subsequent to the April 2014 statement of the case, the Veteran submitted additional evidence in the form of a private opinion regarding the severity of his back condition.  Additionally, the RO has continued to obtain and associate with the Veteran's claims file VA treatment records pertinent to his claims.  Although initial AOJ review is automatically waived for evidence submitted by the Veteran or his agent because his VA Form 9 is dated after February 2, 2013, the automatic waiver does not apply to VA-generated evidence, such as VA examination reports or VA treatment records not submitted by the Veteran.  38 U.S.C. § 7105(e) (2012).  Further, waiver of a supplemental statement of the case (SSOC) is only applicable to evidence submitted by the Veteran or his agent. See 38 C.F.R. § 20.1304.  As such, the claims must be remanded so that an SSOC addressing the additional VA-generated evidence may be issued.  See 38 C.F.R. §§ 19.31, 19.37 (2017).

Lumbar spine disability

The Veteran contends that an increased rating is warranted for his service-connected laminectomy and fusion at L4-5.  As discussed above, the Board has restored the Veteran's 20 percent rating for laminectomy and fusion at L4-5.  Therefore, the Veteran's laminectomy and fusion at L4-5 is rated at 20 percent from October 14, 2006 under Diagnostic Code (DC) 5243.

The Veteran was afforded VA examinations in April 2011 and July 2014.  The Board finds that these examination reports are inadequate for rating purposes.  Specifically, VA regulations provide that joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  38 C.F.R. § 4.59.  While the examiners recorded the Veteran's range of motion, the reports do not specify whether testing was done for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Therefore, the examination reports are ambiguous on whether these levels of testing were done.  Furthermore, the April 2011 examination report does not reflect at what degree pain begins, and while the Veteran reported flare-ups, the examiner found that additional limitation of range of motion could not be determined without resorting to mere speculation.  The Board notes that recently, the United States Court of Appeals for Veteran's claims has held that VA examiners have a duty to estimate the limitation of motion during flare-ups.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Additionally, the July 2014 VA examiner found that the Veteran did not have signs of radiculopathy, which is internally inconsistent with the examiner's finding that the Veteran's pain radiated down to his legs, and contradicts the Veteran's physician's finding that the Veteran has ongoing L5 radiculopathy.  See August 2014 letter of Dr. D.C.

Furthermore, nearly four years has elapsed since the Veteran was last afforded a VA examination.  Therefore, the Board concludes that a new VA examination is necessary to assess the current severity of the Veteran's laminectomy and fusion at L4-5.

Shoulder disability

The Veteran contends that an increased rating is warranted for his service-connected right shoulder disability.  The Veteran's right shoulder disability is rated at 10 percent from October 14, 2006 under Diagnostic Code (DC) 5010.

The Veteran was afforded a VA examination in April 2011.  The Board finds that this examination report is inadequate for rating purposes.  Specifically, VA regulations provide that joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  While the examiner recorded the Veteran's range of motion, and whether there was pain associated during range of motion with gravity or against resistance, the report does not specify whether testing was done for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with the opposite undamaged joint.  Therefore, the examination reports are ambiguous on whether these levels of testing were done.  Additionally, the examination report does not reflect at what degree pain begins.

Furthermore, nearly seven years has elapsed since the Veteran was last afforded a VA examination.  Therefore, the Board concludes that a new VA examination is necessary to assess the current severity of the Veteran's right shoulder disability.

Skin condition

The Veteran contends that service connection is warranted for a skin condition.  Specifically, he contends that a skin condition affects his elbows, nose, and buttocks. 

Service treatment records reflect that in January 2006, the Veteran complained of unusual dry spots on his face, arm, and buttocks.  He was diagnosed with eczema and prescribed creams.  On his June 2006 separation examination, the examiner found that the Veteran had normal skin, but noted that it was "dry."  

The Veteran was afforded a VA examination in April 2011.  The Veteran reported a skin rash beginning in 2003 or 2004, beginning on his right forearm and buttock and progressing to his left forearm/elbow and left nostril.  The Veteran had been prescribed creams, which controlled the rash, but not resolved it.  The examiner found that the Veteran had evidence of a skin rash on his right hand, right and left elbows, and left buttock.  The examiner diagnosed the Veteran with lichen simplex chronicus, but opined that it was not caused by or a result of military service.

The Board finds that the examiner's opinion is inadequate.  The examiner noted that the Veteran's claims file was reviewed, but the examiner did not discuss the dry spots the Veteran reported in service, diagnosed as eczema, and the notation on the separation examination.  Furthermore, although the examiner opined that the Veteran's current skin condition was not caused by or a result of military service, the examiner did not provide a rationale or basis for the opinion. 

Therefore, the Board finds that a remand is warranted for a new VA examination and medical opinion that addresses the nature and etiology of the Veteran's current skin condition. 

Prior to obtaining new VA examinations and medical opinions, any outstanding VA treatment records and private treatment records identified by the Veteran should be obtained.  The most recent VA treatment records on file are dated in September 2014.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's electronic claims file any VA treatment records dated since September 2014 and any private treatment records identified by the Veteran.

2.  Schedule the Veteran for a VA examination to assess the current severity of the Veteran's laminectomy and fusion at L4-5.  The examiner must conduct any testing deemed necessary and provide all findings such as range of motion, stability, etc.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner must pay particular attention to the following: 

(a)  The examination must include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The examiner should note at what degree motion of pain begins and ends. 

(b)  The examiner must provide an opinion on additional loss of range of motion due to pain, weakness, fatigability, and/or incoordination.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.

(c) The examiner must provide an opinion as to whether there is additional loss of range of motion during flare-ups and after repetitive use.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups and repetitive use, the examiner should explain why.  The examiner should note at what degree of motion pain begins and ends during flare-ups and after repetitive use. 

(d)  To the extent possible, the examiner is asked to estimate loss of motion due to pain currently and as reported in the April 2011 and July 2014 VA examination reports based upon the medical evidence of record and the Veteran's lay statements. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  Schedule the Veteran for a VA examination to assess the current severity of the Veteran's right shoulder disability.  The examiner must conduct any testing deemed necessary and provide all findings such as range of motion, stability, etc.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner must pay particular attention to the following: 

(a)  The examination must include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  The examiner should note at what degree motion of pain begins and ends. 

(b)  The examiner must provide an opinion on additional loss of range of motion due to pain, weakness, fatigability, and/or incoordination.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.

(c)  The examiner must provide an opinion as to whether there is additional loss of range of motion during flare-ups and after repetitive use.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups and repetitive use, the examiner should explain why.  The examiner should note at what degree of motion pain begins and ends during flare-ups and after repetitive use. 

(d)  To the extent possible, the examiner is asked to estimate loss of motion due to pain currently and as reported in the April 2011 VA examination report based upon the medical evidence of record and the Veteran's lay statements. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4.  Return the Veteran's claims file to the April 2011 VA examiner for an opinion as to the nature and etiology of the Veteran's skin condition, diagnosed as lichen simplex chronicus.  If the examiner is unavailable, the claims file must be provided to an examiner who is qualified to give an opinion on the Veteran's skin condition, so that a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's skin condition, diagnosed as lichen simplex chronicus, began during active service; or, is related to any incident of service; or began within one year after discharge from active service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5.  After completing the above, and any other development as may be indicated, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


